      Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 1 of 19




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


COUVILLION GROUP, LLC                                 CIVIL ACTION

VERSUS                                                NO. 19-676-WBV-KWR

QUALITY FIRST                                         SECTION: D (4)
CONSTRUCTION, LLC

         AMENDED FINDINGS OF FACT and CONCLUSIONS OF LAW

        This matter was tried before the Court without a jury on November 18, 2019.

During the Final Pretrial Conference held on November 5, 2019, the Court orally

adopted the Joint Pre-Trial Order.1 The Court carefully considered the testimony of

all of the witnesses and the exhibits entered into evidence during the trial, as well as

the record, and issued its Findings of Facts and Conclusion of Law pursuant to

Federal Rule of Civil Procedure 52 on September 11, 2020. 2             In the Court’s

Conclusions of Law, the Court concluded that the prevailing party, Couvillion Group,

LLC, was entitled to reasonable attorney’s fees under Louisiana’s Open Account

Statute, La. R.S. 9:2781(A), but ordered Couvillion Group, LLC to file a separate

motion for attorney’s fees. 3    Couvillion Group, LLC timely-filed a motion for

attorney’s fees on September 18, 2020, which remains pending before the Court.4 Due

to the outstanding issue of attorney’s fees, the Court has not yet entered a final

judgment in this matter.


1 R. Docs. 19, 23.
2 R. Doc. 39.
3 Id. at pp. 15-17.
4 R. Doc. 43.
     Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 2 of 19




       Although not raised by the parties in a motion, the Court, upon further review,

finds that Couvillion Group, LLC is not entitled to attorney’s fees. In the Findings of

Fact and Conclusions of law, the Court determined, and neither party disputes, that

the Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1333,

as the claims concern a maritime contract and arise under the general maritime law

of the United States.5 While neither party briefed the issue to the Court,6 clear Fifth

Circuit authority states that, “the general rule of maritime law that parties bear their

own costs, coupled with the need for uniformity in federal maritime law, precludes

the application of state attorneys’ fee statutes . . . to maritime contract disputes.” 7

Couvillion Group, LLC has not put forth any reason to reach a different result in this

case. As there has been no entry of a final judgment in this matter, pursuant to

Federal Rule of Civil Procedure 54(b), the Court issues the following Amended

Findings of Fact and Conclusions of Law to correct a legal determination made

regarding attorney’s fees. To the extent that any finding of fact may be construed as

a conclusion of law, the Court hereby adopts it as such. To the extent that any

conclusion of law may be construed as a finding of fact, the Court adopts it as such.

                                       Findings of Fact

    1. Plaintiff, Couvillion Group, LLC (“Couvillion”) is a limited liability company

       organized under the laws of the States of Louisiana with its domicile address

       in Plaquemines Parish, Louisiana.



5 R. Doc. 39 at p. 9; R. Doc. 19 at p. 2; R. Doc. 31 at p. 8, ¶ 48; R. Doc. 33 at p. 4, ¶ 1.
6 See, R. Docs. 31 & 33.
7 Texas A&M Research Foundation v. Magna Transp., Inc., 338 F.3d 394, 406 (5th Cir. 2003).
     Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 3 of 19




    2. Timothy Couvillion is the CEO and one of the owners of Couvillion Group, LLC.

    3. Okbel Guillen is the office manager and accounts receivable person for

       Couvillion.

    4. Couvillion Group, LLC is a Louisiana contractor providing various marine

       services, including but not limited to marine construction, salvage, repair and

       maintenance in the marine industry.

    5. Defendant, Quality First Construction LLC d/b/a Quality First Marine

       (“QFM”) is a Louisiana limited liability company headquartered in St.

       Tammany Parish, Louisiana.

    6. At the time of the 2017 project at issue in this case, Darryl Couvillion was an

       owner and the Operations Manager of QFM.8

    7. Darryl Couvillion is Timothy Couvillion’s brother.

    8. As the Operations Manager, Darryl Couvillion had the authority to negotiate

       and bind contracts on behalf of QFM.

    9. The President and majority owner of QFM at the time of the underlying project

       was Christina Couvillion, the former spouse of Darryl Couvillion.

    10. Michael Ashcraft was QFM’s project manager for the project.

    11. QFM provides marine construction, marine transportation/logistics and other

       services to the marine industry.




8In October 2017, Darryl Couvillion was terminated from QFM by his ex-wife and majority QFM
owner, Christina Couvillion.
        Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 4 of 19




      12. At the time of the 2017 project, Couvillion and QFM had an existing work

          relationship and had previously worked together on many projects for several

          years.

      13. During those prior projects, Darryl Couvillion of QFM gave verbal

          authorizations for work to be performed by Couvillion, which work was

          subsequently paid by QFM.

      14. In January 2017, QFM contracted with the United States Army Corps of

          Engineers (“USACE”) for a project known as the Caernarvon Sector Gate

          Project (“the 2017 Project”) in St. Bernard Parish, Louisiana.

      15. The 2017 Project involved the relocation of a hydraulic steel flood control gate

          along the Mississippi River.

      16. Couvillion submitted a Lump Sum Proposal/Day Rate Proposal to QFM,

          wherein Couvillion proposed that it could provide equipment/personnel to

          QFM for the 2017 Project for a lump sum of $164,735.9

      17. QFM accepted Couvillion’s proposal.

      18. In order to perform this project, on or about January 24, 2017, QFM entered

          into a Subcontract Agreement with Couvillion, wherein Couvillion would,

          “Furnish all labor, equipment, supplies and material for performing all

          operations necessary, for installing, dewatering, monitoring, rewatering and

          removing dewatering components for the Hydraulic Steel Structure.”10




9   Trial Exhibit 3.
10   Trial Exhibit 1, Schedule A.
      Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 5 of 19




     19. Paragraph 2 of the subcontract states: “Price. Contractor [QFM] shall pay

        Subcontractor [Couvillion] for the due and full performance of the Work based

        on the amounts reflected in Schedule C (“The Price”). Any variations of the

        price must be based on mutual written consent of the parties.”11

     20. Schedule C, attached to the Subcontract, reflects the price of $164,735.

     21. The $164,735 price was the same price in Couvillion’s Lump Sum Proposal

        initially provided to QFM.12

     22. Paragraph 8 of the Subcontract provides that:

                Contractor [QFM] may . . . order extra or additional work,
                deletions, or other modifications to the Work, such changes
                to be effective only upon written order of Contractor. Any
                adjustment to the Price or to the time for completion of the
                Work shall be made in accordance with the applicable
                provisions of the Contract, or in the absence of such
                provisions, on an agreed or equitable basis.
                Notwithstanding any inability to agree upon any
                adjustment or the basis for an adjustment, Subcontractor
                shall, if desired by Contractor, nonetheless proceed in
                accordance with the order, and the Price and time of
                completion shall be adjusted in accordance with the
                foregoing.”13

     23. QFM and Couvillion also entered into a written agreement for the use of a

        houseboat to support personnel working on the 2017 Project.

     24. Under the “On Hire/Time Charter          Agreement” (“Charter Agreement”),

        Couvillion agreed to provide the houseboat to QFM for a flat rate of $72,508 to

        house and feed workers on the 2017 Project, including Couvillion’s workers.14


11 Trial Exhibit 1.
12 Trial Exhibit 3.
13 Trial Exhibit 1.
14 Trial Exhibit 2.
        Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 6 of 19




      25. The Charter Agreement provides a start date of January 24, 2017.

      26. Couvillion and QFM intended for the houseboat to be used for the duration of

          the 2017 Project, as agreed to in the Subcontract.

      27. Couvillion was paid the $72,508 for the houseboat pursuant to the Charter

          Agreement.

      28. The 2017 Project experienced some delays associated with the inspections of

          welds on the flood gate and its components.

      29. According to the parties, these delays were caused by the USACE and Crescent

          Coating and Services, another subcontractor on the 2017 Project.

      30. QFM requested that Couvillion keep the houseboat on site for QFM’s use

          during the period of delay.

      31. In written communication, QFM requested that Couvillion provide the day rate

          for using the houseboat during the period of delay.

      32. Couvillion provided QFM a day rate of $1,500 for the additional days that QFM

          used the houseboat.

      33. QFM requested that Couvillion provide an invoice for the use of the houseboat

          during the period of delay.

      34. On May 31, 2017, Couvillion submitted an invoice to QFM in the amount of

          $37,500 which reflected the houseboat rental for an additional 25 days due to

          the delay.15

      35. Couvillion provided the houseboat for QFM’s use for the additional 25 days.



15   Trial Exhibit 4.
        Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 7 of 19




      36. QFM submitted Couvillion’s houseboat pricing to the USACE and received

          payment from the USACE for the use of the houseboat.

      37. QFM has not paid Couvillion for the use of the houseboat during the additional

          25 days.

      38. Couvillion has not been paid by any party for the use of the houseboat during

          the standby delay period.

      39. A third company, Crescent Coating and Services (“CCS”), was responsible for

          scaffolding and sand removal for the 2017 Project.

      40. CCS was the blasting and painting subcontractor to QFM.

      41. Couvillion performed all of the work requested by QFM for the 2017 Project

          pursuant to the Subcontract.

      42. QFM requested that Couvillion provide additional equipment and services to

          address the delays caused by the USACE and CCS.

      43. At the request of Darryl Couvillion, QFM’s owner and Operations Manager,

          Couvillion provided additional scaffolding services, work and labor to CCS.

          This additional work was outside of the Subcontract agreed to by the parties.

      44. Couvillion performed the additional work requested by QFM, which included

          the use of a crane for scaffolding work.

      45. Couvillion submitted an invoice in the amount of $22,108 to QFM for the costs

          associated with the equipment and services provided to CCS.16

      46. QFM failed to pay Couvillion any portion of the $22,108 invoice.



16   Trial Exhibit 10.
        Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 8 of 19




      47. At the request of Darryl Couvillion, owner and Operations Manager of QFM,

          Couvillion also worked an extra 62.5 hours assisting CCS with the handling of

          sand and removal of scaffolding. This additional work was outside of the

          Subcontract agreed to by the parties.

      48. Couvillion incurred costs of $25,000 for the additional hours worked assisting

          CCS.

      49. Couvillion submitted these charges to QFM via email on June 16, 2017, which

          included Daily Job Logs.17

      50. QFM failed to pay Couvillion any portion of the $25,000 for the extra work

          associated with assisting CCS.

      51. Darryl Couvillion’s testimony was particularly credible when he testified that,

          as owner and Operations Manager of QFM, he requested the additional work

          from Couvillion, Couvillion performed the work, and he accepted the work.

      52. Darryl Couvillion was also credible when he testified,

                  [T]here was undoubtedly consent. Whether it be in writing
                  or not, if I give someone my word, painstakingly or not I
                  have always abided by that when it came to my business.
                  So was there an agreement? Yes. . . . They did the work.
                  It doesn’t matter if it is in writing. They deserve the
                  money. So I don’t know what you are getting after with
                  that. That’s—it is upsetting.18

      53. Darryl Couvillion further testified, “Right now I’m thinking to myself, what are

          we doing? Are we kidding? This really is simple. We have oral conversations

          all the time. We agree to something and there is so many emails that follow


17   Trial Exhibit 12.
18   Draft trial testimony of Darryl Couvillion.
           Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 9 of 19




            up confirming all these conversations. Mike [Ashcraft] and I put together.” He

            later testified that, “They did the work. We owe them the money. Do you think

            I like to say that being an owner of Quality First Marine? That takes [money]

            out of my pocket.”19

      54. Darryl Couvillion was also credible when he testified that he advised and

            obtained the consent from the majority owner of QFM, Christina Couvillion,

            for the oral modifications of the Subcontract, testifying that, “We talked about

            this all the time. She was just as involved as me and Mike [Ashcraft] dealing

            with these modification as I was. So she knew about them. So, just like I said

            before, if we tell someone our word and go back and rely on this paper, that’s

            awful.”20

      55. Prior to the 2017 Project, QFM had entered into hundreds of written contracts

            with subcontractors, including many with Couvillion, which it amended by

            subsequent oral agreements.

      56. With respect to the 2017 Project, QFM asked Couvillion to assist with work

            that was outside the scope of work in the Subcontract, both by written and oral

            communication.

      57. Couvillion agreed to provide the additional work and equipment requested by

            QFM for the 2017 Project.

      58. Couvillion expended time, effort and monies performing these additional

            services and providing the equipment.


19   Id.
20   Id.
   Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 10 of 19




  59. QFM benefitted from the additional services and equipment provided by

     Couvillion and QFM has made no payment for these services and equipment.

                              Conclusions of Law

A. Jurisdiction and Venue

  1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333

     because this is an admiralty and maritime case within the meaning of Rule

     9(h) of the Federal Rules of Civil Procedure, as the claim involves a dispute

     regarding a contract for marine services.

  2. Venue is appropriate in the Eastern District of Louisiana.

B. Count 1 – Breach of Maritime Contract

  1. The Subcontract at issue is a maritime contract, as a crane barge plays a

     substantial role in the fulfillment of the contract, and the gate work on the

     Caernarvon Canal facilitates activities on navigable waters.         Barrios v.

     Centaur, 942 F.3d 670, 680 (5th Cir. 2019); In re Larry Doiron, 879. F.3d 568

     (5th Cir.) (en banc), cert. denied, 138 S.Ct. 2033, 201 L.Ed.2d 280 (2018).

  2. The Fifth Circuit has held that the interpretation of a maritime contract is a

     question of law. Barrios, 942 F.3d at 680 (quotation omitted).

  3. When interpreting maritime contracts, federal admiralty law, rather than

     state law, applies.   LLOG Exploration Company, LLC v. Signet Maritime

     Corporation, 673 Fed.Appx. 422, 425 (5th Cir. 2016) (quoting International

     Marine, LLC v. Delta Towing, LLC, 704 F.3d 350, 354 (5th Cir. 2013)) (internal

     quotation marks omitted).
Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 11 of 19




4. The Fifth Circuit has clarified that, “In maritime contract disputes, federal

   courts apply general principles of contract law. However, to the extent that it

   is not inconsistent with admiralty principles, state contract law may be

   applicable to maritime contracts.” In re Tasch, Inc., 2002 WL 1973464, at *2,

   46 Fed.Appx. 731 (5th Cir. 2002) (citations omitted).

5. According to the Fifth Circuit, “A maritime contract . . . whether governed by

   federal maritime or Louisiana law, should be read as a whole and its words

   given their plain meaning unless the provision is ambiguous.”             LLOG

   Exploration Company, LLC, 673 Fed.Appx. at 425 (quoting Weathersby v.

   Conoco Oil Co., 752 F.2d 953, 955 (5th Cir. 1984)) (internal quotation marks

   omitted).

6. “Louisiana law requires that each provision of a contract be read in light of

   others so as to give each the meaning reflected by the contract as a whole.”

   Southwestern Eng’g Co. v. Cajun Elec. Power Co-op., Inc., 915 F.2d 972, 980

   (5th Cir. 1990) (citing La. Civ. Code art. 2050).

7. Louisiana law also provides that each provision of a contract must be given a

   meaning that renders it, along with all other provisions, effective rather than

   meaningless. See Lewis v. Hamilton, 94-2204 (La. 4/10/95), 652 So.2d 1327,

   1330 (citing La. Civ. Code arts. 2049-2050).

8. The Supreme Court has long-held that maritime law generally regards oral

   contracts as valid. Kossick v. United Fruit Co., 365 U.S. 731, 734, 81 S.Ct. 886,

   6 L.Ed.2d 56 (1961).
Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 12 of 19




9. “It is well-settled that a plaintiff suing on a contract, whether written or oral,

   is required to establish the basic elements of a contract, i.e., offer, acceptance,

   and consideration,” In re Tasch, Inc., 2002 WL 1973464, at *3, 46 Fed.Appx.

   731 (5th Cir. 2002) (citation omitted).

10. A written contract can be modified by oral contracts and by the conduct of the

   parties, even when the written contract contains a provision that modifications

   must be in writing. See In re Tasch, Inc., 2002 WL 1973464, 46 Fed.Appx. 731

   (finding that a subsequent oral agreement to perform additional work valid

   even though the contract entered into between the parties provided that any

   alterations must be in writing.); Taita Chem. Co., Ltd. v. Westlake Styrene

   Corp., 246 F.3d 377, 387 (5th Cir. 2001) (“Moreover, it is well established that

   even if the written contract contains a provision requiring that all

   modifications be in writing . . . either oral agreement or conduct can

   nonetheless prove modification.”); Lantech Const. Co., L.L.C. v. Speed, 08-811

   (La. App. 5 Cir. 5/26/09), 15 So.3d 289, 293-94 (recognizing oral modifications

   to a contract that required written requests for modification, but did not

   expressly prohibit oral modification).

11. Under Louisiana law, “The written contract can be modified through ‘silence,

   inaction, or implication’ and whether it was modified ‘is a question of fact.’”

   Alonso v. Westcoast Corporation, 920 F.3d 878, 886 (5th Cir. 2019) (citing

   Driver Pipeline Co. v. Cadeville Gas Storage, LLC, 49,375 (La. App. 2 Cir.

   10/1/14), 150 So.3d 492, 501).
Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 13 of 19




12. In such instances, parole evidence is admissible and the party urging

   modification must establish that the parties mutually consented to the

   agreement as modified. CNH Capital Am., LLC v. Wilmot Farming Ventures,

   LLC, Civ. A. No. 07-611, 2008 WL 2386166, at *3 (W.D. La. June 11, 2008)

   (quoting Taita Chem. Co. v. Westlake Styrene Corp., 246 F.3d 377, 387 (5th Cir.

   2001)). “This consent may be made orally, be manifested by a writing, or be

   manifested by ‘action or inaction that under the circumstances is clearly

   indicative of consent.’” CNH Capital Am., LLC, Civ. A. No. 07-611, 2008 WL

   2386166 at *3 (quoting Taita Chem. Co., 246 F.3d at 386). “Thus, even if a

   contract requires modifications to be signed by the parties, Louisiana courts

   will recognize modifications by other means as long as the evidence is ‘clearly

   indicative’ that the parties to the contract consented to the modification.” CNH

   Capital Am., LLC, Civ. A. No. 07-611, 2008 WL 2386166 at *3.

13. “It is fundamental contract law that a party that breaches a contract is liable

   for the damages caused by its failure to satisfy its contractual obligations.”

   Tidewater Marine, Inc. v. Sanco Int’l, Inc., 113 F. Supp. 2d 987, 999 (E.D. La.

   2000) (citing Ogea v. Loffland Bros. Co., Inc., 622 F.2d 186, 189 (5th Cir. 1980)).

14. The Court finds that: (1) there was a valid written contract between Couvillion

   and QFM; (2) that written contract was modified by an oral contract between

   Couvillion and QFM; (3) Couvillion fully performed under the contract; (4)

   QFM accepted and benefitted from the services and equipment provided by

   Couvillion; (5) QFM’s non-payment for the services and equipment provided by
Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 14 of 19




   Couvillion constitutes a breach of the terms of the contract; and (6) Couvillion

   sustained damages as a result of QFM’s breach of the contract.

15. “As a general rule, prejudgment interest should be awarded in admiralty cases

   – not as a penalty, but as compensation for the use of funds to which the

   claimant was rightfully entitled.” Ziegler v. Subalipack (M) SDN BHD, Civ. A.

   No. H-16-2598, 2018 WL 2933349, at *10 (S.D. Tex. June 12, 2018) (quoting

   Noritake Co. v. M/V Hellenic Champion, 627 F.2d 724, 728 (5th Cir. 1980)).

16. The Fifth Circuit has recognized the “bedrock premise” that an award for

   prejudgment interest in actions under general maritime law is the rule rather

   than the exception, and that prejudgment interest must be awarded unless

   unusual circumstances make an award inequitable. Ryan Walsh Stevedoring

   Co., Inc. v. James Marine Servs., Inc., 792 F.2d 489, 492 (5th Cir. 1986).

17. Admiralty courts have broad discretion in setting the prejudgment interest

   rate.   Platoro Ltd., Inc. v. Unidentified Remains of a Vessel, Her Cargo,

   Apparel, Tackle, & Furniture, in a Cause of Salvage, Civil & Mar., 695 F.2d

   893, 907 (5th Cir. 1983) (particular rate lies within the district court’s

   discretion after it evaluates the circumstances of the case); Todd Shipyards

   Corp. v. Auto Transp., S.A., 763 F.2d 745, 753 (5th Cir. 1985) (affirming use of

   state interest rate compounded daily to account for uncommonly high rate of

   return during the applicable period); see also Reeled Tubing, Inc. v. M/V Chad

   G, 794 F.2d 1026, 1029 (5th Cir. 1986) (affirming prejudgment interest at

   federal statutory post-judgment interest rate); Complaint of M/V Vulcan, 553
       Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 15 of 19




          F.2d 489, 491 (5th Cir. 1977) (affirming award of interest at rate equivalent to

          injured party’s actual cost of borrowing).

      18. This Court will assess prejudgment interest at the legal rate established under

          28 U.S.C. § 1961 at the time of final judgment. See In re M/V Nicole Trahan,

          10 F.3d 1190, 1196-97 (5th Cir. 1994) (affirming award of prejudgment interest

          at federal rate when there was no evidence to support a different rate).

      19. The Court finds that Couvillion is entitled to an award of prejudgment interest

          as provided by law.

      20. Accordingly, prejudgment interest shall be calculated from January 29, 2019,

          the date Couvillion filed its Complaint, 21 through the date of the entry of

          judgment, at a rate equal to the weekly average 1-year constant maturity

          Treasury yield, as published by the Board of Governors of the Federal Reserve

          System, for the calendar week preceding the date of the judgment. 28 U.S.C.

          § 1961(a); See Reeled Tubing, Inc. v. M/V Chad G, 794 F.2d 1026, 1029 (5th

          Cir. 1986) (citing Howell v. Marmpegaso Compania Naviera, S.A., 578 F.2d 86

          (5th Cir. 1978) (recognizing the usual rule requiring an award of prejudgment

          interest from the date of loss, but that there are circumstances when a trial

          court can exercise its discretion to award prejudgment interest only from the

          date of judicial demand).

      21. Under 28 U.S.C. § 1961(a), post-judgment interest “shall be allowed on any

          money judgment in a civil case recovered in a district court. . . . Such interest



21   R. Doc. 1.
   Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 16 of 19




     shall be calculated from the date of the entry of the judgment . . . . ” Generally,

     “[C]osts—other than attorney’s fees—should be allowed to the prevailing

     party.” Fed. R. Civ. P. 54(d).

  22. The Court finds that Couvillion is entitled to damages in the amount of

     $84,608, plus prejudgment and post-judgment interest calculated pursuant to

     28 U.S.C. § 1961(a).

C. Count 2 – Relief Under Louisiana’s Open Account Statute, La. R.S. 9:2781

  1. “Reasonable attorney fees may be recovered if an open account existed and

     plaintiffs complied with the requirements of the applicable statute.” Advance

     Polybag, Inc. v. LTD Packaging Corp., Civ. A. No. 91-2148, 1992 WL 125316

     (E.D. La. June 3, 1992).

  2. An “open account” includes “any account for which a part or all of the balance

     is past due, whether or not the account reflects one or more transactions and

     whether or not at the time of contracting the parties expected future

     transactions.” La. R.S. 9:2781(D).

  3. Louisiana Revised Statute 9:2781, entitled, “Open accounts; attorney fees;

     professional fees; open account owed to the state,” also provides, in pertinent

     part, that:

           A. When any person fails to pay an open account within
           thirty days after the claimant sends written demand
           therefor correctly setting forth the amount owed, that
           person shall be liable to the claimant for reasonable
           attorney fees for the prosecution and collection of such
           claim when judgment on the claim is rendered in favor of
           the claimant. Citation and service of a petition shall be
           deemed written demand for the purpose of this Section. If
Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 17 of 19




           the claimant and his attorney have expressly agreed that
           the debtor shall be liable for the claimant’s attorney fees in
           a fixed or determinable amount, the claimant is entitled to
           that amount when judgment on the claim is rendered in
           favor of the claimant. Receipt of written demand by the
           person is not required.

4. In accordance with La. R.S. 9:2781(A), more than thirty (30) days have passed

   since QFM’s receipt of Couvillion’s written demands, setting forth the amounts

   owed by QFM on the open account, and no amount of the outstanding debt has

   been paid.

5. The Court finds that Couvillion has strictly complied with the provisions of La.

   R.S. 9:2781(A), in that the demand letters set forth the correct amount owed

   and included invoices documenting the delinquent transactions.           Advance

   Polybag, Inc. v. LTD Packaging Corp., Civ. A. No. 91-2148, at *3, 1992 WL

   125316 (E.D. La. June 3, 1992).

6. Couvillion, however, mistakenly argues that it is entitled to attorney’s fees

   under the Louisiana Open Account Statute, La. R.S. 9:2781, in this maritime

   case.   The Fifth Circuit has held that, “Maritime disputes generally are

   governed by the ‘American Rule,’ pursuant to which each party bears its own

   costs.” Texas A&M Research Foundation v. Magna Transp., Inc., 338 F.3d 394,

   405 (quoting Galveston County Nav. Dist. V. Hopson Towing Co., 92 F.3d 353,

   356 (5th Cir. 1996)).

7. Fifth Circuit authority is also clear that, “the general rule of maritime law that

   parties bear their own costs, coupled with the need for uniformity in federal

   maritime law, precludes the application of state attorneys’ fee statutes . . . to
   Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 18 of 19




     maritime contract disputes.” Texas A&M Research Foundation, 338 F.3d at

     406.

  8. Relying upon the foregoing Fifth Circuit authority, another Section of this

     Court previously determined that a party may not recover attorney’s fees

     under Louisiana’s Open Account Statute in a maritime case. Sea Link Cargo

     Services Inc. v. Marine Centre Inc., Civ. A. No. 09-30447, 2010 WL 2294732, at

     *2 (E.D. La. June 9, 2010) (citing Texas A&M Research Foundation, 338 F.3d

     at 406). See, Cheramie Marine, LLC v. Freedom Well Services, LLC, 2015 WL

     7306438, at *1 (E.D. La. Nov. 19, 2015) (“The Fifth Circuit has held that

     general maritime law precludes the application of state attorney’s fees statutes

     to maritime contract disputes. Thus, under general maritime law, in the

     absence of a federal statute or a provision or attorney’s fees in an enforceable

     contract, litigants must pay their own attorney’s fees.”) (footnotes omitted).

  9. Based on the foregoing, the Court finds that Couvillion is not entitled to

     attorney’s fees under Louisiana’s Open Account Statute, La. R.S. 9:2781.

D. Count 3 – Quantum Meruit/Unjust Enrichment

  1. Under Louisiana law, five elements must be satisfied in order to establish a

     claim for unjust enrichment: “(1) an enrichment of the defendant, (2) an

     impoverishment of the plaintiff, (3) a connection between the enrichment and

     the impoverishment, (4) an absence of justification or cause for either the

     enrichment or the impoverishment, and (5) no other remedy available at law.”

     Aqua–Terra Constr. and Eng'g Sys., Inc. v. Oak Harbor Inv. Props., L.L.C., Civ.
    Case 2:19-cv-00676-WBV-KWR Document 54 Filed 03/08/21 Page 19 of 19




      A. Nos. 06-1864, 06-8883, 2008 WL 3539728, at *3 (E.D. La. July 31, 2008)

      (citations omitted).

   2. The Court concludes that Couvillion cannot recover under its quantum

      meruit/unjust enrichment claim, since Couvillion has another remedy

      available to it under the law. Thus, it has not established the five factors

      required to prevail on an unjust enrichment claim.

                                        Conclusion

      The Court finds that defendant, Quality First Construction LLC d/b/a Quality

First Marine, is liable to plaintiff, Couvillion Group, LLC, in the full amount of

$84,608, plus prejudgment interest at the rate pursuant to 28 U.S.C. 1961 from the

date of filing this lawsuit, January 29, 2019, through the date of entry of the Court’s

final judgment, and post-judgment interest at the same rate from the date of this

Court’s final judgment until it is paid in full. Couvillion Group, LLC shall have five

(5) business days from the date of these Amended Findings of Fact and Conclusions

of Law to provide the Court with a proposed Final Judgment that is commensurate

with the Court’s Amended Findings of Fact and Conclusions of Law. Couvillion

Group, LLC shall send the proposed Final Judgment to the Court’s email address,

efile-Vitter@laed.uscourts.gov.

      New Orleans, Louisiana, March 8, 2021.




                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge
